554 So. 2d 1237 (1990)
Willie E. LEWIS and Margie Taylor Lewis
v.
Mary Ann TAYLOR and Robert O'Dell.
No. 90-C-0054.
Supreme Court of Louisiana.
January 19, 1990.
Denied.
DENNIS and COLE, JJ., would grant to consider whether the court of appeal's judgment should be amended to provide that custody shall remain in the Lewises with liberal visitation by the O'Dells and with a gradual plan of joint and ultimately full custody in the O'Dells subject to the trial court's supervision and finding that each modification in custody is in the best interest of the child.